ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} On November 23, 2004, relator, Wallace Pugh, commenced this mandamus action against respondent Judge Shirley Strickland Saffold to compel her to rule on his petition for postconviction relief filed inState v. Pugh, Cuyahoga County Court of Common Pleas Case Nos. CR-358233 and CR-359898. On December 16, 2004, respondent, through the Cuyahoga County Prosecutor, filed a motion for summary judgment. Thereafter, on January 3, 2005, Pugh filed his opposition to respondent's motion for summary judgment as well as his own motion for summary judgment. For the following reasons, we grant the respondent's motion for summary judgment and deny Pugh's motion. Respondent has provided us with a copy of the court's entry denying Pugh's postconviction petition, as well as a copy of the court's findings of fact and conclusions of law. Thus, Pugh's petition for a writ of mandamus is moot. State ex rel. Grant v. Coleman
(1983), 6 Ohio St.3d 5, 450 N.E.2d 1163; State ex rel. Jerningham v.Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117,658 N.E.2d 723.
 {¶ 2} Accordingly, we grant the respondent's motion for summary judgment. Respondent to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
Gallagher, J., concurs Calabrese, Jr., J., concurs.